SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

888
CA 12-01800
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


KATHERINE ZUFALL, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

KARL ZUFALL, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


JOAN WARREN, BUFFALO (JAMES P. RENDA OF COUNSEL), FOR
DEFENDANT-APPELLANT.

D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Wyoming County (Robert
C. Noonan, A.J.), entered May 23, 2012 in a divorce action. The order
directed defendant to pay a portion of plaintiff’s attorney fees.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Zufall v Zufall ([appeal No. 1] ___ AD3d
___ [Sept. 27, 2013]).




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court